OAKES, Circuit Judge
(concurring in dissenting opinion);
I concur fully with Judge Van Graafeiland’s well-reasoned opinion. I add these few words simply to reiterate the view suggested in my dissent in Fitzgerald v. Texaco, Inc., 521 F.2d 448, 456 (2d Cir. 1975), cert. denied, 423 U.S. 1052, 96 S.Ct. 781, 46 L.Ed.2d 641 (1976), that the “entire doctrine of forum non conveniens should be reexamined in the light of the transportation revolution that has occurred since” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 67 S.Ct. 839, 91 L.Ed. 1055 (1947), and Foster v. Lumbermens Mutual Casualty Co., 330 U.S. 518, 67 S.Ct. 828, 91 L.Ed. 1067 (1947), were decided.1 There are several jets a day *165between New York and Trinidad to transport witnesses, documents, and lawyers if need be. It is totally unrealistic in my view to relegate these parties to trial in Trinidad.
As Judge Van Graafeiland points out, there is a basic interest of the United States in exercising jurisdiction to avoid a failure of justice, one that would occur here by virtue of the Trinidad limitation of liability. It is not at all chauvinistic to suggest that the avoidance of such a failure of justice has been a long-standing principle of American admiralty law dating back at least to The Belgenland, 114 U.S. 355, 368-69, 5 S.Ct. 860, 866, 29 L.Ed. 152 (1885) (collision between Norwegian barque and Belgian steamship). See Gkiafis v. S.S. Yiosonas, 387 F.2d 460, 462 (4th Cir. 1967) (Greek seamen suing Panamanian vessel); Motor Distributors, Ltd. v. Olaf Pedersen's Rederi A/S, 239 F.2d 463, 465 (5th Cir.), cert. denied, 353 U.S. 938, 77 S.Ct. 816, 1 L.Ed.2d 760 (1957) (suit against Norwegian vessel by various foreign nationals). American litigants are entitled to treatment at least as good as that accorded to the foreign litigants in these cases.
And a limitation upon or denial of recovery is in and of itself a ground for not dismissing on the basis of the forum non conveniens doctrine. Bickel, The Doctrine of Forum Non Conveniens As Applied in the Federal Courts in Matters of Admiralty, 35 Cornell L.Q. 12, 28, 44, (1949). That doctrine, which is totally unrealistic in a case of this nature, involving these sums, is being applied here to wreak injustice on an individual litigant for no reason that makes any sense to me. The reference in the majority opinion to “court efficiency,” majority op. at 6, rings very hollow: by what standard is “court efficiency” improved by dismissing this case? Is “court efficiency” a euphemism for something else? In this respect, perhaps, I am a little chauvinistic. American taxpayers, I think, have a certain basic right of access to American courts when the latter have jurisdiction — a right upon which judicially-made rules in the supposed interests of “court efficiency” should not unduly impinge.

. In 1949 the late Alexander Bickel, referring to the “device” of forum non conveniens, said, “The device has been in use in admiralty in the United States for 150 years and more and has never received an overhauling. It needs one *165pretty badly.” Bickel, The Doctrine of Forum Non Conveniens As Applied in the Federal Courts in Matters of Admiralty [subtitled An Object Lesson in Uncontrolled Discretion ], 35 Cornell L.Q. 12, 13 (1949).
Such an overhauling is even more necessary today; it still has not occurred.